Transaction Search

Internal ID Date Type Document Number Name PO/Check Number Meme Amount
221377 12/9/2015 — Bill 1395 VEN484 Dan Alexander 8,446.67
233544 1/15/2016 Bill Branding VEN484 Dan Alexander 748,33
233548 2/23/2016 Bill Payment Wires VEN4S4 Dan Alexander -9.195.00
231412 2242016 Bill Payment 4683 VEN484 Dan Alexander 8446.67
231450 2/24/2016 Journal JEO4983 VEIN484 Dan Alexander Void Of Bil Payment #4683 8,446.67
231450 2/24/2016 Journal JEQ4983 VEN484 Dan Alexander 8,446.67

Page | of |
